NUMBER 13-09-00291-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                 IN RE: DURA AUTOMOTIVE SYSTEMS, INC. AND
                    DURA AUTOMOTIVE SYSTEMS, INC. D/B/A
                         HANNIBAL CABLE OPERATIONS


                    On Petition for Writ of Mandamus,
            Emergency Motion for Immediate Temporary Relief, and
                    Motion for Instruction to Trial Court.


                                    MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Yañez and Benavides
                   Per Curiam Memorandum Opinion1

        Relators, Dura Automotive Systems, Inc. and Dura Automotive Systems, Inc. d/b/a

Hannibal Cable Operations, filed a petition for writ of mandamus, an emergency motion for

immediate temporary relief, and a “motion for instruction to trial court to reduce its ruling

to a signed and dated order,” in the above cause on June 1, 2009. On June 2, 2009, the



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
real parties in interest filed a response to relators’ emergency motion for temporary relief.

       The Court, having examined and fully considered the petition for writ of mandamus,

the accompanying motions, and the real parties’ response to the motion for immediate

temporary relief, is of the opinion that relators have not shown themselves entitled to the

relief sought. Accordingly, the petition for writ of mandamus and the aforementioned

motions are DENIED. See TEX . R. APP. P. 52.8(a).

                                                         PER CURIAM


Memorandum Opinion delivered and filed
this 2nd day of June, 2009.




                                             2